Citation Nr: 0909530	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.  He also had subsequent periods of active duty for 
training.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Jurisdiction was subsequently transferred to the RO 
in Cleveland, Ohio and most recently to the RO in Pittsburgh, 
Pennsylvania.

In May 2007, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  

In June 2007, the Veteran was provided a Statement of the 
Case addressing the issues of entitlement to service 
connection for headaches and disability of the cervical 
spine.  In the cover letter sent with the Statement of the 
Case, he was informed of the requirement that he submit a 
timely substantive appeal to perfect his appeal with respect 
to these new issues.  The issues were not thereafter 
addressed in any written communication from the Veteran or 
his representative.  Therefore, the Board has concluded that 
the Veteran is not currently seeking appellate review with 
respect to either issue.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's low back 
disability was manifested by limitation of motion that more 
nearly approximated moderate than severe; more than moderate 
intervertebral disc disease or lumbosacral strain was not 
present, and there was no significant neurological impairment 
in either lower extremity.  

2.  For the period beginning September 26, 2003, the 
Veteran's low back disability has been manifested by 
limitation of motion; forward flexion is not limited to 30 
degrees or less; there has been no significant neurological 
impairment in either lower extremity.

3.  Throughout the period of this claim, there have been no 
flare ups necessitating bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243; 
§ 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, by letter mailed in August 2007.  It provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the Veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the Veteran.  It also informed 
the Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case and a 
Supplemental Statement of the Case. 

Although this letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in October 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent post-service medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation was warranted if manifested by characteristic pain 
on motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent evaluation if slight; a 20 percent evaluation if 
moderate or a 40 percent evaluation if severe. 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if postoperative, cured.  A 10 percent evaluation 
is warranted if mild.  A 20 percent evaluation is warranted 
if moderate with recurring attacks.  A 40 percent evaluation 
is applicable for intervertebral disc syndrome if severe with 
recurrent attacks and intermittent relief.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective on September 23, 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method resulted in the higher 
evaluation.  

A maximum 60 percent evaluation is warranted based on 
incapacitating episodes, when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  


Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2008).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.         § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum scheduler evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected low back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria prior to then.

The Veteran was originally granted service connection for 
spondylolisthesis and herniated nucleus pulposus, L5-S1, in 
an April 1990 rating decision.  A 10 percent disability 
evaluation under Diagnostic Code 5293 was assigned.  The 
Veteran filed for an increase of this evaluation in November 
2001.  In August 2002, the RO continued the 10 percent 
disability evaluation, and the Veteran appealed this 
decision.  However, in a September 2003 rating decision, the 
RO partially granted the Veteran's appeal, increasing the 
disability rating for the Veteran's back condition to 20 
percent, effective from the date of receipt of claim in 
November 2001, also under diagnostic code 5293.  

Private medical records from the East Family Physicians from 
March 1998 to June 2001 demonstrate that the Veteran has been 
treated for chronic back pain.  Records from Tinker 
Chiropractors and the Martell Chiropractic Center establish 
that the Veteran sought treatment from 2000 through 2004 from 
various chiropractors.  An October 2000 report from Tinker 
Chiropractors notes range of motion testing results for the 
Veteran's back.  At that time, flexion was to 40 degrees; 
extension was to 25 degrees; right and left lateral flexion 
were to 25 degrees; and right and left rotation were to 50 
degrees.  Martell Chiropractic Center notes indicate that the 
Veteran complained of muscle spasms in the mid-back area.

Upon VA examination in March 2002, the Veteran reported 
chronic back pain particularly after heavy or repetitive 
lifting, playing sports, or standing for more than five 
hours, and episodes of pain where he is bedridden for one to 
two days.  A physical examination revealed no tenderness, 
muscle atrophy or weakness.  On the right side, straight leg 
raising at 70 degrees caused significant posterior thigh 
pain, but there was no back pain, nor were there any 
paresthesias on straight leg raising.  Spinal flexion was 88 
degrees, and extension was to 17 degrees.  Lateral bending 
was to 24 degrees on the right and 30 degrees on the left.  
Rotation was to 50 degrees to each side.  An impression of 
L5-S1 disc disease with chronic low back pain, frequent 
exacerbations, occasionally severe exacerbations, and 
limitation of activity were noted.  There were no 
neurological abnormalities on examination.

The Veteran was afforded another VA examination in February 
2005.  Range of motion testing revealed that flexion was to 
70 degrees without spasm; extension was to 30 degrees; 
deviation right and left was to 40 degrees; and rotation to 
the left and right was to 50 degrees, all without pain.  An 
impression of low back spondylolisthesis, L5-S1, was noted.  
The examiner further indicated that the Veteran's low back 
function was additionally limited by pain with repetitive 
bending and lack of endurance, with pain being the main 
factor.

Another VA examination from August 2008 indicates that the 
Veteran's gait was normal and there was some tenderness on 
palpation of the right lumbar paraspinal muscles.  Flexion 
was to 90 degrees with pain at 80 degrees; extension was to 
40 degrees with pain at 35 degrees; right lateral flexion was 
to 35 degrees with pain at 35 degrees; left lateral flexion 
was to 40 degrees with pain at 40 degrees; right rotation was 
to 20 degrees with pain at 20 degrees; left rotation was to 
30 degrees without pain.  There was no loss of range of 
motion with repetition.  The DeLuca observation was that 
there was some pain with range of motion.

In considering the rating criteria in effect prior to 
September 23, 2002, the Board finds that the demonstrated 
level of functional impairment due to the Veteran's service-
connected low back disability more nearly approximated the 
moderate level contemplated by a 20 percent evaluation under 
Diagnostic Code 5293 than the severe impairment required for 
a higher rating under that diagnostic code.  In support of 
this rating, the Board notes that the March 2002 examination 
revealed that the Veteran experienced frequent exacerbations 
of chronic back pain, occasional severe exacerbations where 
he was bedridden for one to two days, and limitation of 
activity.  During the March 2002 examination, the Veteran 
indicated that he had approximately six major attacks 
requiring bed rest over the previous several years.  However, 
a higher evaluation is not warranted by the evidence because 
the evidence does not establish that the Veteran's 
invertebral disc syndrome was severe with recurrent attacks 
and intermittent relief.  While the Veteran experienced some 
severe attacks over the course of several years, the evidence 
does not suggest that these severe attacks occurred with more 
than occasional frequency.  Moreover, the March 2002 
examination revealed that there were no neurological 
abnormalities.  

In considering the rating criteria in effect during the 
period from September 23, 2002, to September 26, 2003, the 
Board finds that the demonstrated level of functional 
impairment due to the service-connected low back disability 
also more nearly approximated the criteria for a 20 percent 
evaluation under Diagnostic Code 5293.  While the foregoing 
evidence establishes that the Veteran experienced 
incapacitating episodes of intervertebral disc syndrome on 
occasion, it does not establish that the Veteran experienced 
incapacitating episodes that necessitated bed rest prescribed 
by a physician  for a total duration of at least 4 weeks 
during the a 12 month period.  

The Board has also considered whether there an evaluation in 
excess of 20 percent for the period prior to September 26, 
2003, is warranted under Diagnostic Codes 52925 or 5295.  
During the March 2002 examination, the Veteran did not 
display severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space.  Therefore, a 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5295.  Likewise, the examination report does 
not support a higher rating under former Diagnostic Code 
5292.  While the report indicates that the Veteran's flexion 
and extension were slightly limited, none of the evidence for 
that period shows that the limitation of motion more nearly 
approximated severe than moderate.  

The Board has also considered other factors such as lack of 
endurance, functional loss due to pain, pain on use and 
during flare-ups, weakened movement, excess fatigability, and 
incoordination.  However, the objective medical evidence 
pertinent to the period prior to September 26, 2003, does not 
establish that the Veteran's range of motion was additionally 
limited by pain.  The March 2002 examination report likewise 
does not indicate that the Veteran experienced excess 
fatigability, incoordination, or weakness. 

In considering the rating criteria in effect beginning 
September 26, 2003, the Board finds that the demonstrated 
level of functional impairment due the Veteran's low back 
disability more nearly approximates the criteria for a 20 
percent disability rating.  The February 2005 examination 
report notes that the Veteran's forward flexion was to 70 
degrees, while it was to 90 degrees with pain beginning at 80 
degrees in the August 2008 examination.  A higher evaluation 
of 40 percent is not warranted because the evidence does not 
suggest that forward flexion is to 30 degrees or less.  

Moreover, while pain was noted on examination, the objective 
evidence indicates that the pain experienced by the Veteran 
is only within certain ranges of motion, beyond those noted 
as without pain by the August 2008 examiner.  There was no 
muscle atrophy, weakness, or incoordination noted.  As such 
symptomatology has been considered in the assigned schedular 
rating, the Board finds that there is no additional 
functional loss to support a higher rating.  See DeLuca; 38 
C.F.R.          §§ 4.40, 4.45.  

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms, his 
inability to perform many types of work and other activities, 
and the missed days at work due to his low back disability.  
The Veteran has been granted a 20 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent for 
the period beginning September 26, 2003, but has found none.  
In particular, the Board notes that there is no evidence 
showing that the Veteran has experienced any incapacitating 
episodes requiring bed rest prescribed by a physician during 
this period.  Therefore, a higher rating under Diagnostic 
Code 5243  

The Board also notes that none of the medical evidence 
demonstrates the presence of any significant neurological 
impairment in either lower extremity so a separate rating for 
such impairment is not warranted for any portion of this 
claim.

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claim because the preponderance of the evidence is against 
the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 20 percent rating 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the Veteran's low back disability would be in excess of 
those contemplated by the assigned rating.  Accordingly, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an increased disability rating for a low back 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


